      Case 1:20-cr-00127-LDH Document 14 Filed 03/10/20 Page 1 of 12 PageID #: 42

                                                           hled
                                                                                         DeARCYHALU,
                                                        INCLfRKSOr'--|CP
DMP:AAS:JMH
F. #2017R01525                                      ^ mar 1 0 2020 ic
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                    BROOKLYN OFFICE               PQLLAK, M.J.
                           X


UNITED STATES OF AMERICA                                 INDICTMENT
                                                                       cj .f: \
         - against -                                     Q
                                                         (T. 18, U.S.C., §§ 371, 982(a)(1),
NAUSMAD KHAN,                                             982(a)(2), 982(b)(1), 1349, 1956(h) and
                                                          3551 el sea-; T. 21, U.S.C., § 853(p))
                          Defendant.


                                          X


THE GRAND JURY CHARGES;

                                        INTRODUCTION


                 At all times relevant to this Indictment, unless otherwise indicated:

I.       The Defendant and His Company

                 I.     The defendant NAUSHAD KHAN was a resident and citizen of

Pakistan.


                 2.     The defendant NAUSHAD KHAN owned and operated a company (the

"Arms Distributorship") based in Peshawar, Pakistan, that distributed firearms, ammunition

and other military equipment.

II.      The Victim Financial Institutions

                 3.     Financial Institution 1, an entity the identity of which is known to the

Grand Jury, was a multinational banking and financial services company that operated

subsidiaries throughout the world, including in the United States. Its United States-based

subsidiary ("U.S. Subsidiary 1"), an entity the identity of which is known to the Grand Jury,
Case 1:20-cr-00127-LDH Document 14 Filed 03/10/20 Page 2 of 12 PageID #: 43




was a federally chartered bank,the deposits of which were insured by the Federal Deposit

Insurance Corporation ("FDIC"). Among the services offered by Financial Institution 1 to

its clients were U.S.-dollar clearing through U.S. Subsidiary 1 and other financial institutions

located in the United States.


               4.      Financial Institution 2, an entity the identity of which is known to the

Grand Jury, was a multinational banking and financial services company that operated

subsidiaries throughout the world, including in the United States. Its United States-based

subsidiary("U.S. Subsidiary 2"), an entity the identity of which is known to the Grand Jury,

was a federally chartered bank,the deposits of which were insured by the FDIC. Among the

services offered by Financial Institution 2 to its clients were U.S.-dollar clearing through

U.S. Subsidiary 2 and other financial institutions located in the United States.

               5.     Financial Institution 3, an entity the identity of which is known to the

Grand Jury, was a multinational banking and financial services company that operated

subsidiaries throughout the world, including in the United States. Its United States-based

subsidiary ("U.S. Subsidiary 3"), an entity the identity of which is known to the Grand Jury,

was a federally chartered bank, the deposits of which were insured by the FDIC. Among the

services offered by Financial Institution 3 to its clients were U.S.-dollar clearing through

U.S. Subsidiary 3 and other financial institutions located in the United States.

               6.     Financial Institution 4, an entity the identity of which is known to the

Grand Jury, was a U.S.-based federal credit union, the deposits of which were insured by the

National Credit Union Administration. Financial Institution 4 principally offered consumer

banking services to its clients.
Case 1:20-cr-00127-LDH Document 14 Filed 03/10/20 Page 3 of 12 PageID #: 44




ni.    The Fraudulent Scheme

               7.     In operating the Arms Distributorship, the defendant NAUSHAD

KHAN,together with others, served as a broker for numerous transactions with companies

located outside Pakistan involving firearms, ammunition and other militaiy equipment. In

order to effect payment for some ofthese purchases, the defendant and his co-conspirators

sent, or caused to be sent, numerous wire transfers passing through the United States.

               8.     International wire payments passing through the United States were

generally executed via the secured communications services provided by the Society for

Worldwide Interbank Financial Telecommunication("SWIFT")network, and the

communications underlying the actual payments were referred to as SWIFT messages. U.S.

financial institutions processing U.S.-dollar clearing transactions regularly screened SWIFT

messages ofinternational wire payments, to make certain that the U.S. financial institutions

were not executing transactions in violation of applicable law. SWIFT messages that

indicated that the underlying international wire payments were related to firearms,

ammunition or military equipment were subject to enhanced scrutiny, in light ofthe potential

for illegal activity. U.S. financial institutions sometimes refused to process international

wire payment requests related to firearms, ammunition or military equipment.

              9.      Under the Bank Secrecy Act, U.S. financial institutions were also

required to file suspicious activity reports("SARs"), pursuant to Title 31, United States

Code, Sections 5311 et seg., and regulations promulgated thereunder. For example, Title

12, Code of Federal Regulations, Section 21.11 required U.S. financial institutions to file

SARs "no later than 30 calendar days after the date ofthe initial detection of facts that may

constitute a basis for filing a SAR""with the appropriate Federal law enforcement agencies
Case 1:20-cr-00127-LDH Document 14 Filed 03/10/20 Page 4 of 12 PageID #: 45




and the Department ofthe Treasury" regarding transactions aggregating more than $5,000

"that involve potential money laundering or violate the Bank Secrecy Act."

              10.    In order to conceal the nature of the underlying transactions and thus

increase the likelihood ofsuccess of the requested international wire payments passing

through the United States, the defendant NAUSHAD KHAN,together with others, provided

false and misleading descriptions ofthe underlying commodities in the SWIFT messages.

For example,instead of indicating that certain U.S.-dollar clearing transactions related to

firearms, ammunition and other military equipment, the defendant and his co-conspirators

identified the underlying commodities in terms that would avoid triggering scrutiny ofthe

transactions, such as "camping tents" and"BMX Bicycle Parts," among other false and

misleading descriptions. Relying on these misrepresentations, financial institutions

operating in the United States, including U.S. Subsidiary 1, U.S. Subsidiary 2 and U.S.

Subsidiary 3, processed KHAN's U.S.-dollar clearing transactions, some of which passed

through the Eastern District of New York.

              11.    For example, in or about and between January 2011 and August 2011,

the defendant NAUSHAD KHAN,together with others, sent or caused to be sent multiple

wire transfers aggregating approximately $800,000 that were processed by U.S. Subsidiary 1

in which the true purposes ofthe transactions—purchases offirearms, ammunition and

military equipment—^were concealed in the SWIFT messages. In the SWIFT messages, the

co-conspirators falsely indicated that the purposes ofthe transactions were for "Pipe Fitting"

and "Sundry Goods."

              12.    Similarly, in or about and between June 2015 and December 2015,the

defendant NAUSHAD KHAN,together with others, sent or caused to be sent multiple wire
Case 1:20-cr-00127-LDH Document 14 Filed 03/10/20 Page 5 of 12 PageID #: 46




trahsfers aggregating approximately $236,000 that were processed by U.S. Subsidiaries 1 and

2,for deposit into accounts held at Financial Institution 4,in which the true purposes ofthe

transactions—^purchases offirearms, ammunition and militaiy equipment—^were concealed

in the SWIFT messages. In the SWIFT messages,the co-conspirators falsely indicated that

the purposes ofthe transactions were "IMPORT OF CAMPING TENTS."

               13.    Similarly, in or about September 2015,the defendant NAUSHAD

KHAN,together with others, sent or caused to be sent a wire transfer in the value of$79,925

that was processed by U.S. Subsidiary 3 in which the true purpose ofthe transaction—a.

purchase offirearms—was concealed in the SWIFT message. In the SWIFT message, the

co-conspirators falsely indicated that the purpose the transaction was"IMPORT OF

BICYCLE PARTS."


               14.    Similarly, in or about and between March and April 2016,the

defendant NAUSHAD KHAN,together with others, sent or caused to be sent a wire transfer

in the value of$79,935 that was processed by U.S. Subsidiary 2 in which the true purpose of

the transaction—a purchase offirearms and ammunition—^was concealed in the SWIFT

message. In the SWIFT message, the co-conspirators falsely indicated that the purpose of

the transaction was"IMPORT OF ROTARY HAMMERS,"a handheld tool similar to a drill.

              15.     As a result ofthese fraudulent and false indications ofthe purposes of

the transactions, U.S. Subsidiary 1, U.S. Subsidiary 2 and U.S. Subsidiary 3 processed

transactions that they otherwise would have scrutinized and potentially halted, and did not

file SARs that accurately reflected the true nature ofthe transactions.

              16.     To facilitate the transactions involving purchases of firearms,

ammunition and military equipment, and the use ofthe international wire transfers, the
Case 1:20-cr-00127-LDH Document 14 Filed 03/10/20 Page 6 of 12 PageID #: 47




defendant NAUSHAD KHAN,together with others, sent and caused to be sent numerous

email communications. Some ofthese email communications passed through the Eastern

District of New York.


                                          COUNT ONE
                              (Conspiracy to Commit Wire Fraud)

               17.     The allegations contained in paragraphs one through 16 are realleged

and incorporated as iffully set forth in this paragraph.

               18.    In or about and between 2011 and 2016, both dates being approximate

and inclusive, within the Eastern District ofNew York and elsewhere,the defendant

NAUSHAD KHAN,together with others, did knowingly and intentionally conspire to devise

a scheme and artifice to defraud one or more financial institutions, and to obtain money and

property from said financial institutions, by means of one or more materially false and

fraudulent pretenses, representations and promises, and for the purpose ofexecuting such
scheme and artifice, to transmit and cause to be transmitted by means of wire communication

in interstate and foreign commerce, writings, signs, signals, pictures and sounds, contrary to
Title 18, United States Code, Section 1343.

              (Title 18, United States Code, Sections 1349 and 3551 et seq.i

                                         COUNT TWO
                             (Conspiracy to Commit Bank Fraud)

               19.    The allegations contained in paragraphs one through 16 are realleged

and incorporated as if fully set forth in this paragraph.

               20.    In or about and between 2011 and 2016, both dates being approximate

and inclusive, within the Eastern District ofNew York and elsewhere, the defendant

NAUSHAD KHAN,together with others, did knowingly and intentionally conspire to
Case 1:20-cr-00127-LDH Document 14 Filed 03/10/20 Page 7 of 12 PageID #: 48




execute a scheme and artifice to defraud one or more financial institutions, and to obtain

moneys,funds, credits and other property under the custody and control of said financial

institutions, by means ofone or more materially false and fraudulent pretenses,

representations and promises,contrary to Title 18, United States Code, Section 1344.

              (Title 18, United States Code, Sections 1349 and 3551 et seq.)

                                        COUNT THREE
                               (Money Laundering Conspiracy)

               21.    The allegations contained in paragraphs one through 16 are realleged

and incorporated as if fully set forth in this paragraph.

               22.    In or about and between 2011 and 2016, both dates being approximate

and inclusive, within the Eastern District of New York and elsewhere, the defendant

NAUSHAD KHAN,together with others, did knowingly and intentionally conspire to

transport, transmit and transfer monetary instruments and funds, to wit: wire transfers, from

one or more places in the United States to and through one or more places outside the United

States, with the intent to promote the carrying on ofspecified unlawful activity, to wit: wire

fraud, in violation of Title 18, United States Code, Section 1343, and bank fraud, in violation

ofTitle 18, United States Code, Section 1344, all contrary to Title 18, United States Code,

Section 1956(a)(2)(A).

              (Title 18, United States Code, Sections 1956(h) and 3551 et seq.)

                                        COUNTFOUR
                         (Conspiracy to Violate the Bank Secrecy Act)

               23.    The allegations contained in paragraphs one through 16 are realleged

and incorporated as if fully set forth in this paragraph.
Case 1:20-cr-00127-LDH Document 14 Filed 03/10/20 Page 8 of 12 PageID #: 49


                                                                                                 8


               24.    In or about and between 2011 and 2016, both dates being approximate

and inclusive, within the Eastern District ofNew York and elsewhere, the defendant

NAUSHAD KHAN,together with others, did knowingly and willfully conspire to cause one

or more financial institutions to fail to file one or more suspicious activity reports, contrary to

Title 31, United States Code, Sections 5311 et sea.

               25.    In furtherance ofthe conspiracy and to effect its objects, within the

Eastern District ofNew York and elsewhere,the defendant NAUSHAD KHAN,together

with others, did commit and cause the commission ofthe following:

                                         OVERT ACTS


                      a.      In or about June 2015, KHAN and his co-conspirators caused

the sending ofa SWIFT message to U.S. Subsidiary 2, pertaining to a $34,745 partial

payment for the purchase of handguns and magazines that falsely stated that the transaction

involved "IMPORT OF CAMPING TENTS."


                      b.      In or about September 2015, KHAN and his co-conspirators

caused the sending ofa SWIFT message to U.S. Subsidiary 3, pertaining to a $79,925

payment for the purchase of assault rifles that falsely stated that the transaction involved

"IMPORT OF BICYCLE PARTS."


                      c.      In or about October 2015, KHAN and his co-conspirators

caused the sending ofa SWIFT message to U.S. Subsidiary 1, pertaining to a $19,444 partial

payment for the purchase of handguns and magazines that falsely stated that the transaction

involved "IMPORT OF CAMPING TENTS."


                      d.      In or about December 2015, KHAN and his co-conspirators

caused the sending of a SWIFT message to U.S. Subsidiary 2, pertaining to a $43,700 partial
Case 1:20-cr-00127-LDH Document 14 Filed 03/10/20 Page 9 of 12 PageID #: 50




payment for the purchase of handguns and magazines that falsely stated that the transaction

involved "IMPORT OF SPORTING PRODUCTS."


                      e.      In or about March and April 2016, KHAN and his co-

conspirators caused the sending of a SWIFT message to U.S. Subsidiary 2 pertaining to a

$79,935 payment for the purchase offirearms and ammunition that falsely stated that the

transaction involved "IMPORT OF ROTARY HAMMERS."

              (Title 18, United States Code, Sections 371 and 3551 et seq.l

                           CRIMINAL FORFEITURE ALLEGATION
                              AS TO COUNTS ONE AND TWO

              26.     The United States hereby gives notice to the defendant that, upon his

conviction ofeither ofthe offenses charged in Counts One or Two,the government will seek

forfeiture in accordance with Title 18, United States Code, Section 982(a)(2), which requires

any person convicted of such offenses, to forfeit any property constituting, or derived from,

proceeds obtained directly or indirectly as a result ofsuch offenses.

              27.    If any ofthe above-described forfeitable property, as a result ofany act

or omission ofthe defendant:


                     a.       cannot be located upon the exercise of due diligence;

                     b.       has been transferred or sold to, or deposited with, a third party;

                     c.       has been placed beyond the jurisdiction ofthe court;

                      d.      has been substantially diminished in value; or

                     e.       has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
Case 1:20-cr-00127-LDH Document 14 Filed 03/10/20 Page 10 of 12 PageID #: 51


                                                                                                 10



as incotporated by Title 18, United States Code, Sections 982(b)(1), to seek forfeiture ofany

other property of the defendant up to the value of the forfeitable property described in this

forfeiture allegation.

              (Title 18,United States Code,Sections 982(a)(2)and 982(b)(1); Title 21, United

States Code, Section 853(p))

                              CRIMINAL FORFEITURE ALLEGATION
                                     AS TO COUNT THREE


               28.       The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged in Count Three, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 982(a)(1), which requires any person

convicted ofsuch offense to forfeit any property, real or personal, involved in such offense,

or any property traceable to such property.

               29.       If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:

                         a.     cannot be located upon the exercise of due diligence;

                         b.     has been transferred or sold to, or deposited with, a third party;

                         c.     has been placed beyond the jurisdiction ofthe court;

                         d.     has been substantially diminished in value; or

                         e.     has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code,Section 853(p),

as incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any
Case 1:20-cr-00127-LDH Document 14 Filed 03/10/20 Page 11 of 12 PageID #: 52




                                                                                              11


other property ofthe defendant up to the value ofthe forfeitable property described in this
forfeiture allegation.

              (Title 18, United States Code, Sections 982(a)(1) and 982(b)(1); Title 21,
United States Code, Section 853(p))


                                                               A TRUE BILL


                                                       —




                                                              FOREPERSON




RICHARD P. DONOGHUE
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK



   AcflNGU^^MK/mfORNEY
   r- URSUAt^T TO M C.F.R.0.136
                                                                                                  •   «•




F.#:20I7R0IS25
FORM DDD-34       No.
JUN.85



                         UNITED STATES DISTRICT COURT
                                       EASTERN District of NEW YORK

                                               CRIMINAL DIVISION

                               THE UNITED STATES OF AMERICA
                                                               VS.



                                                     NAUSHAD KHAN,

                                                                                   Defendant.

                                                INDICTMENT
                  (T. 18, U.S.C.,§§ 371, 982(a)(1), 982(a)(2), 982(b)(1), 1349,1956(h)
                                      and 3551 et^.; T. 21, U.S.C., § 853(p))
                       A true bill.




                                                                                     Foreperson


                 Filed in open court this                  _         j/qy.
                 of                         A.D.20


                                                                                         Clerk



                 Bail, S


                  Alexander A.Solomon & J. Matthew Haggans,Assistant U.S. Attorneys(718)254-
                                                                                                           Case 1:20-cr-00127-LDH Document 14 Filed 03/10/20 Page 12 of 12 PageID #: 53




                                                     6074/(718)254-6127
